UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                      _______________________

                            No. 00-40604

                       ______________________


ANNIE C. BURTON,

                               Plaintiff-Appellant-Cross-Appellee,

                               versus

THE COUNTY OF GALVESTON,

                               Defendant-Appellee-Cross-Appellant.


_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                     Civil Docket #G-98-CV-603
_________________________________________________________________
                          October 1, 2001

Before JONES, SMITH, and DeMOSS, Circuit Judges.

PER CURIAM:*

          The court has carefully considered this appeal in light

of the briefs, oral argument, and pertinent portions of the record.

Having done so, we conclude that the jury finding that “the

Defendant’s acts” were not the proximate cause of damages to Burton

is reconcilable with the finding that Burton’s exercise of her


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
First Amendment rights was a substantial or motivating factor in

the County’s decision to terminate her employment.

             This court is required to reconcile the jury’s findings

under the Seventh Amendment if at all possible.           Ellis v. Weasler

Eng’g., Inc., 258 F.3d 326, 343 (5th Cir. 2001).          We may set aside

the jury’s verdict only if there is no view of the case that makes

the answers consistent.        Id.    The jury could have disbelieved

Burton’s evidence that she suffered damages from the termination;

it   could   have   believed   that   her   termination   was   inevitable,

notwithstanding the violation of First Amendment rights, as a

result of her consistently disruptive behavior; or it could have

believed that her alternate employment alleviated any damages from

the termination. Because any of these possible scenarios furnishes

support for the verdict, there is no basis on which to declare a

new trial.

             The foregoing conclusion obviates the need to reach the

issues posed by the County.      The judgment of the district court is

AFFIRMED.




                                      2